DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liu et al (US 2017/0145311 A1).
	Liu ‘311 discloses a silicon etching solution [0084] that is a mixed solution comprising a quaternary alkylammonium hydroxide [0039]-[0040] and water [0037]-[0038], and comprising a compound represented by formula (1) [0052]-[0053], such as ethylene glycol dimethyl ether [0052] or diethylene glycol monomethyl ether [0052].

	As to claim 3, Liu ‘311 uses the composition to etch a silicon wafer [0084].
As to claim 4, the method of etching a certain material is treated as a limitation of intended use and is given little patentable weight in a composition claim.
	As to claim 8, see the rejection of claim 1.

Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sato et al (JP 2010-278371 A).
	Sato discloses a silicon etching solution (see abstract) that is a mixed solution consisting essentially of a quaternary alkylammonium hydroxide (such as tetramethyl ammonium hydroxide, see abstract) and water (as part of the solution), and comprising a compound represented by formula (1) [0010], polyoxyalkylene alkyl ether (which reads on formula (1) with R1 as an alkyl group, R2 as an alkyl group, see abstract; also described in the specification as “NCW-1002” Fig.5A-5C).


Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated Liu et al (US 2020/00157422 A1).
	Liu ‘422 discloses a silicon etching solution [0084] that is a mixed solution comprising a quaternary alkylammonium hydroxide [0034] (such a tetramethyl ammonium hydroxide [0035]) and water [0032], and comprising a compound represented by formula (1) [0052]-[0053], such as propylene glycol propyl ether [0044] or dipropylene glycol methyl ether [0044].
As to claim 2, Liu ‘422 discloses the concentration of the quaternary alkylammonium hydroxide is about 0.5 to about 35% by weight [0037] and a concentration of the compound represented by formula (1) is about 0.5% to about 80% by weight [0045], which are expected to overlap with the cited ranges.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The components of the solution of Liu ‘422 are the same as in the instant invention, and also used for etching the same material, silicon, and therefore the ranges are taught with sufficient specificity.
	As to claims 3-4 and 10, Liu ‘422 discloses the composition etches polysilicon [0084].
	As to claim 6, see the rejection of claim 1.

Response to Amendment
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liu et al (US 2017/0145311 A1).  Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sato et al (JP 2010-278371 A).  Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated Liu et al (US 2020/00157422 A1).
	Sato and Liu ‘422 are newly applied to teach the limitations in new claims 4-10.
declaration under 37 CFR 1.132 filed 5/14/21 is insufficient to overcome the rejection of claims 1-3 based upon Liu ‘311 as set forth in the last Office action because:  Liu ‘311 anticipates the invention, and therefore the rejection cannot be overcome by an alleged showing of unexpected results.

Response to Arguments
Applicant's arguments filed 5/14/21 have been fully considered but they are not persuasive, to the extent they still apply.  Applicant argues glycol ether is not used in any of the examples, and thus Liu ‘311 does not anticipate the invention.  In response, Liu ‘311 recites that in “certain preferred embodiments” the glycol ethers are used, and then lists thirty of them:

    PNG
    media_image1.png
    491
    438
    media_image1.png
    Greyscale


	Applicant argues there are superior or unexpected effects.  However, these cannot overcome a 35 USC 102 rejection.  See MPEP 2131.04 (Evidence of secondary considerations is irrelevant to 35 USC 102 rejections).  It is noted that any showing of unexpected results must be commensurate in scope with the claim language in order to overcome an obviousness rejection.
	The remaining arguments have been addressed by the newly applied art rejecting the claims, JP 2010-278371 A and US 2020/00157422 A1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106935669 A is cited to show a composition and method for etching silicon with a glycol ether, TMAH and water; in step 6 “ethylene glycol ethyl ether” is a texturing additive.  WO 2011/010739 A1 is cited to show a polyoxyalkylene alkyl ether and TMAH aqueous silicon etch solution.  Kim et al (US 2008/0026585 A1) is cited to show a TMAH [0024], dialkylene glycol alkyl ether [0027] and water solution for etching a silicon-polymer [0030].  Wojtczak et al (US 2011/0104875 A1) is cited to show an aromatic quaternary ammonium hydroxide solution with a glycol ether.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713